353 S.W.3d 724 (2011)
STATE of Missouri, Respondent,
v.
Nathan ALLEN, Appellant.
No. ED 95900.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2011.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Nathan Allen appeals from the judgment of the trial court entered after a jury convicted him of four counts of robbery in the first degree, five counts of armed criminal action, one count of attempted robbery in the first degree, one count of felonious restraint, and one count of resisting arrest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 30.25(b).